Title: General Orders, 25 August 1775
From: Washington, George
To: 



Head Quarters, Cambridge, August 25th [17]75
Parole WilmingtonCountersign Yorkshire


If the Officers who were sent upon the recruiting service, are not all return’d to Camp; they are to be forthwith recalled, and no more men are to be enlisted, until further Orders.
The Company late under the Command of Capt. Ebenezer Lindsey, is to join Col. Woodbridges Regiment, as that Regt has at present only nine Companies.
As the Commander in Chief has heretofore approvd all the Sentences of the General Courts Martial, which have been laid before him, and thought himself happy in agreeing with them in opinion, so will he not now disapprove the Judgement, respecting Ensign Joshua Trofton, as the Court have intimated, that they were influenced by some favourable Circumstances; Disobedience of orders, is amongst the first and most atrocious of all military Crimes, he desires that the Conduct of Ensign Joshua Trofton, (however he may have been provoked) may never be drawn into a precedent; as there are certain Modes by which inferior Officers, may obtain redress of grievances, without proceeding to any unjustifiable Acts of violence.
Ensign Joshua Trofton of the 30th Regt of Foot, in the service of the United Colonies, Commanded by Col. Scammons, tried by a General Court Martial for “offering to strike his Colonel, and for disobedience of orders,” is found guilty of a Breach of

the 6th Article, of the Rules and Regulations of the Massachusetts Army; and sentenced, to be confined to his Tent for three days.
A Return signed by the Commanding Officer of each regiment, of the Commission’d Officers vacant, distinguishing their names, rank, and by what means vacant; this must be delivered to the Adjutant Genl at orderly time to morrow.
